Sweeney, C. J.
¶28 (dissenting) — The question before the court is whether David and Susan Hornback are entitled to *515the benefit of RCW 58.17.210. That statute, like the common law doctrine of equitable rescission, permits them to rescind this contract, but in addition provides for reasonable attorney fees. Whether this statute applies is a question of law we should review de novo. In re Estate of Baird, 131 Wn.2d 514, 517-18, 933 P.2d 1031 (1997). The question before us is not whether the trial judge abused his discretion. The question is whether this statute applies.
¶29 The trial judge concluded that the statutory rescission did not apply because the contract was not in violation of any county ordinance “at the time it was entered into.” Clerk’s Papers (CP) at 39. This is error. Neither RCW 58-.17.210 nor the Grant County ordinance referenced in the majority opinion, majority at 510-11, limits the remedies available under this statute to sales where a building permit could not have been secured “at the time [the contract] was entered into,” as the court concluded. CP at 39 (emphasis omitted).
¶30 A purchaser who cannot secure a building permit may rescind “and recover costs of investigation, suit, and reasonable attorneys’ fees occasioned thereby.” RCW 58-.17.210. Both the legislature and Grant County provide for recovery costs and fees in addition to the remedy of rescission. The trial court erred in denying the Hornbacks this remedy. I would reverse and remand with instructions to award costs and attorney fees.
Review granted at 158 Wn.2d 1025 (2007).